Title: From Benjamin Franklin to Jean-Baptiste LeRoy, 14 March 1768
From: Franklin, Benjamin
To: Le Roy, Jean-Baptiste


Dear Sir,
London, March 14. 1768
Whenever I reflect, as I often do, on the kind Reception I met with at Paris, and the Civilities heap’d upon me there by that People, the politest sure of all Mankind, I dwell with particular Pleasure on the Remembrance of my Acquaintance with you, which I esteem as one of the happiest Incidents of my Journey; and I beg leave to assure you that I shall always retain a grateful Sense of your Friendship, manifested so many ways towards me.
I wish I had any Philosophical News worth your Notice. But here is little stirring. Our Society are about to send three Setts of Astronomers abroad, to observe the next Transit of Venus; the Places, Hudson’s Bay, the North Cape, and somewhere South of the Line. But while we have been attentive to what is to pass in the Heavens, a wicked Jew, entrusted as our Clerk and Collector, has unobserv’d run away with our Money upon Earth, to the amount of near 1500 Pounds, which makes it necessary for us in this Affair to apply for Royal Assistance.

I hope your good Brothers are well. Please to present my respectful Compliments to them. I was particularly obliged to M. Julien, for the frank and generous Manner with which he communicated and explain’d to me the most ingenius Contrivances of his Time-Piece. I cordially wish him the Success and Honour that is due to so much Merit. With the greatest Esteem, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
M. Le Roy
